ICJ_137_MaritimeDispute_PER_CHL_2014-01-27_JUD_01_ME_01_FR.txt.                                                                                                         74




                       DÉCLARATION DE M. LE JUGE TOMKA, PRÉSIDENT

                 [Traduction]

                    Frontière maritime unique entre les Parties partant de l’intersection entre le
                 parallèle de latitude passant par la borne frontière no 1 et la laisse de basse mer, et
                 longeant ce parallèle de latitude — Frontière ne s’arrêtant pas à une distance
                 de 80 milles marins — Accord de 1954 relatif à une zone frontière maritime spéciale
                 reconnaissant incontestablement l’existence entre les Parties d’une frontière maritime
                 longeant ce parallèle, sans pour autant l’établir — Frontière étant plutôt censée
                 s’étendre sur une distance correspondant à l’étendue des zones maritimes revendiquées
                 par les Parties à l’époque, c’est-à-dire au moins 200 milles marins — Arrêt de la Cour
                 ayant pour effet de limiter la zone de tolérance établie par l’accord de 1954 à une
                 distance de seulement 80 milles marins de la côte, allant ainsi à l’encontre de l’intention
                 des Parties — Parties ayant précisé les limites orientale, méridionale et septentrionale
                 de cette zone de tolérance, sans en fixer la limite occidentale — Historique des
                 négociations de la déclaration de Santiago de 1952 et des actes internes constatant les
                 revendications maritimes des Parties venant étayer l’opinion selon laquelle la frontière
                 s’étendait sur 200 milles marins — Travaux préparatoires de la conférence de Lima
                 de 1954 et textes qui en sont résultés venant encore étayer cette interprétation et
                 devant être pris en considération pour interpréter la déclaration de Santiago —
                 Paragraphe IV de la déclaration de Santiago n’ayant pas opéré de délimitation
                 maritime générale des espaces maritimes respectifs des Parties — Déclaration
                 de Santiago supposant qu’une délimitation ait été opérée au moyen d’une frontière
                 maritime générale longeant le parallèle et attestant la reconnaissance d’un règlement
                 par les Parties sans toutefois en être la source — Certains des éléments de preuve
                 mentionnés par la Cour, en particulier ceux qui se rapportent au courant de Humboldt,
                 indiquant une distance bien supérieure à 80 milles marins — Désaccord portant sur la
                 longueur insuffisante que la Cour a donnée, dans sa décision, à la frontière maritime
                 convenue longeant le parallèle, et non sur la méthode employée par elle pour tracer le
                 prolongement de la frontière — Cour n’ayant pas à se prononcer sur la conclusion du
                 Pérou concernant le « triangle extérieur », compte tenu de la méthode employée par
                 elle pour tracer la frontière maritime — Pérou pouvant prétendre à la zone du triangle
                 extérieur au titre de la zone économique exclusive et du plateau continental.

                    1. A mon grand regret, je n’ai pas pu souscrire à deux des conclusions
                 auxquelles la Cour est parvenue en l’espèce. Même si je suis d’accord avec
                 elle pour conclure que le point de départ de la frontière maritime unique
                 délimitant les espaces maritimes respectifs de la République du Pérou et
                 de la République du Chili correspond à l’intersection entre le parallèle de
                 latitude passant par la borne frontière no 1 et la laisse de basse mer, et que
                 la frontière maritime unique longe ce parallèle, je ne partage pas l’avis de
                 mes dix collègues selon lequel cette frontière convenue s’arrête à une dis-
                 tance de 80 milles marins à partir de son point de départ. Par conséquent,
                 je n’ai pu souscrire à la position de la Cour concernant le tracé de novo de
                 la frontière maritime au-delà de cette distance. La présente déclaration
                 constitue donc une opinion en partie concordante et en partie dissidente.

                                                                                                         75




5 CIJ1057.indb 147                                                                                             1/12/14 08:59

                                     différend maritime (décl. tomka)                          75

                    2. Dans l’accord de 1954 relatif à une zone frontière maritime spéciale, les
                 Parties ont reconnu qu’il existait entre elles une frontière maritime (Recueil
                 des traités des Nations Unies (RTNU), vol. 2274, p. 527). En effet, le libellé
                 de l’article premier de cet accord ne laisse aucun doute à ce sujet lorsqu’il
                 énonce qu’« [u]ne zone spéciale est créée par le présent accord à une distance
                 de 12 milles marins de la côte et avec une largeur de 10 milles marins de part
                 et d’autre du parallèle qui constitue la frontière maritime entre les deux pays »
                 (les italiques sont de moi). La Cour a d’ailleurs conclu que « [l]’accord
                 de 1954 [était] un élément décisif à cet égard » (arrêt, par. 91).
                    L’accord de 1954 relatif à une zone frontière maritime spéciale n’établit
                 pas la frontière maritime mais en reconnaît l’existence. Je ne considère pas
                 que la pratique des Parties dans le cadre de cet accord présente quelque
                 intérêt pour déterminer l’étendue de cette frontière. En effet, les frontières
                 ne sont pas établies uniquement pour permettre aux pêcheurs d’exercer
                 leurs activités au moyen de petites embarcations, mais servent des objectifs
                 plus généraux. Selon moi, la frontière maritime entre le Pérou et le Chili
                 s’étend plutôt sur une distance qui correspond à celle des revendications de
                 souveraineté et de juridiction exclusives des Parties sur la mer baignant les
                 côtes de leurs territoires continentaux respectifs et son sous-sol.
                    3. En précisant le point du parallèle qu’elle considère comme le point
                 terminal, vers l’ouest, de la frontière maritime convenue, la Cour a, dans
                 son arrêt, fixé la limite occidentale de la zone maritime spéciale, ce que,
                 dans leur accord de 1954, les Parties s’étaient bien gardées de faire. Elles
                 avaient, en revanche, précisé la limite orientale de la zone maritime spé-
                 ciale (à une distance de 12 milles marins de la côte), ainsi que ses limites
                 septentrionale et méridionale (à 10 milles marins du parallèle), laissant
                 ainsi la zone ouverte vers l’ouest. Je considère que ce choix délibéré des
                 Parties ne permet pas d’autre conclusion que celle selon laquelle la zone
                 maritime spéciale était censée longer le parallèle vers le large jusqu’à la
                 limite des espaces maritimes auxquels prétendaient les Parties, soit sur la
                 distance correspondant à l’étendue des zones maritimes qu’elles revendi-
                 quaient à l’époque. Par son arrêt, la Cour limite la zone maritime spéciale
                 à une distance de seulement 80 milles marins à partir de la côte.
                    Or j’estime que les éléments de preuve ne permettent pas de conclure
                 que la frontière maritime convenue ne s’étend que sur 80 milles marins, et
                 militent en faveur d’un résultat différent.
                    4. La question fondamentale en l’espèce est celle de savoir si un accord
                 conclu dans un but particulier, en l’occurrence l’accord établissant la zone
                 frontière maritime spéciale, c’est-à-dire une zone de tolérance en faveur des
                 bateaux de pêche de petite taille et mal équipés, a pu fixer implicitement
                 l’extrémité de la frontière maritime préexistante à une distance de 80 milles
                 marins, alors que les Parties revendiquaient ouvertement et publiquement
                 des espaces maritimes s’étendant sur une distance d’au moins 200 milles
                 marins. Si l’on examine les éléments de preuve dans leur ensemble, cette
                 interprétation semble aller à l’encontre de l’intention des Parties.
                    5. Il est à présent bien établi entre les Parties que la déclaration de San-
                 tiago (ci-après la « déclaration ») est bel et bien un traité (RTNU, vol. 1006,

                                                                                               76




5 CIJ1057.indb 149                                                                                   1/12/14 08:59

                                     différend maritime (décl. tomka)                        76

                 p. 323). Elle a été adoptée parce que les Gouvernements du Chili, du Pérou
                 et de l’Equateur étaient « résolus à conserver et à assurer à leurs peuples
                 respectifs les ressources naturelles des zones maritimes qui baign[aient]
                 leurs côtes », « l’étendue première des eaux territoriales et de la zone conti-
                 guë ne suffis[ant] pas à la conservation, au développement et à l’utilisation
                 de ces ressources » (paragraphe I de la déclaration). Ainsi, les trois gouver-
                 nements ont déclaré « fonde[r] leur politique internationale maritime sur la
                 souveraineté et la juridiction exclusives qu’a[vait] chacun d’eux sur la mer
                 qui baign[ait] les côtes de son pays jusqu’à 200 milles marins au moins à
                 partir desdites côtes » (paragraphe II de la déclaration). Le texte précise en
                 outre que « [l]a juridiction et la souveraineté exclusives sur la zone mari-
                 time indiquée entraîn[aient] également souveraineté et juridiction exclu-
                 sives sur le sol et le sous-sol de ladite zone » (paragraphe III de la
                 déclaration). En adoptant ces deux dispositions, les trois Etats revendi-
                 quaient chacun une mer territoriale de 200 milles marins, sur laquelle ils
                 réclamaient non seulement la juridiction mais également la souveraineté.
                 Ces revendications étaient assurément « inédites », et il a fallu attendre
                 trois décennies pour que le droit international évolue et en vienne à recon-
                 naître à l’Etat côtier des droits s’étendant sur une distance de 200 milles
                 marins, au titre de la zone économique exclusive et du plateau continental.
                 Quant à la souveraineté, le droit de la mer actuel ne permet à l’Etat côtier
                 de l’exercer que sur une distance de 12 milles marins depuis sa côte, soit
                 jusqu’à la limite extérieure de la mer territoriale.
                    6. Même si, au moment de son adoption, la déclaration n’était pas
                 conforme au droit international général de l’époque et ne l’est toujours
                 pas au regard du droit existant en ce qui concerne la revendication de la
                 souveraineté sur une distance de 200 milles marins depuis la côte, cela ne
                 signifie pas pour autant qu’elle était nulle ab initio. Elle a produit ses
                 effets entre les Etats qui y étaient parties.
                    7. Selon le Chili, c’est le paragraphe IV de la déclaration qui est déter-
                 minant pour l’établissement de la frontière maritime entre les deux Par-
                 ties ; en voici le libellé :
                         « S’agissant d’un territoire insulaire, la zone de 200 milles marins
                      s’étendra autour de l’île ou du groupe d’îles. Si une île ou un groupe
                      d’îles appartenant à l’un des pays signataires de la présente déclara-
                      tion se trouve à moins de 200 milles marins de la zone maritime
                      générale qui se trouve sous la juridiction d’un autre d’entre eux, la
                      zone maritime de l’île ou du groupe d’îles en question sera limitée par
                      le parallèle passant par le point où aboutit en mer la frontière terrestre
                      des Etats en cause. » (Les italiques sont de moi.)
                    8. Cette disposition, comme l’indique clairement son passage introduc-
                 tif, concerne la délimitation des zones maritimes générées par les îles,
                 notamment dans le cas où la zone à laquelle une île ouvre droit chevauche
                 celle que génère la côte continentale d’un autre pays. Ce n’est que dans
                 cette dernière éventualité que le « parallèle » entre en jeu.


                                                                                             77




5 CIJ1057.indb 151                                                                                 1/12/14 08:59

                                         différend maritime (décl. tomka)                                   77

                    9. Les travaux préparatoires de la déclaration 1 révèlent que, dans la
                 version initiale de ce texte, les zones maritimes insulaires n’étaient pas, en
                 cas de chevauchement, limitées par le parallèle, mais plutôt, « dans la por-
                 tion en cause, à la distance qui … sépar[ait l’île] de la zone maritime de
                 l’autre Etat ou pays ». C’est le représentant de l’Equateur, M. Fernández,
                 qui a fait observer qu’« il [serait] souhaitable de clarifier l’article 3 [devenu
                 le paragraphe IV dans le texte final de la déclaration de Santiago de 1952]
                 afin d’éviter toute erreur d’interprétation concernant la zone de chevau-
                 chement en présence d’îles » et qui a proposé « que la déclaration pose en
                 principe que la ligne frontière délimitant l’espace maritime de chacun des
                 pays corresponde au parallèle passant par le point où aboutit en mer la
                 frontière terrestre le séparant des autres » (ibid., voir note 1). Cette propo-
                 sition a recueilli l’assentiment général (ibid., p. 319).
                    10. Dans sa version initiale, l’article 3 prévoyait également que « [l]a
                 zone … compren[ait] l’ensemble des eaux se trouvant à l’intérieur du péri-
                 mètre formé par la côte de chacun des pays et une parallèle mathématique
                 projetée en mer à 200 milles marins du continent, le long de la frange
                 côtière » (ibid., p. 318).
                    11. Ce libellé est presque identique à celui de la déclaration présiden-
                 tielle chilienne relative au plateau continental, en date du 23 juin 1947
                 (mémoire du Pérou, vol. II, annexe 27). Pris à la même époque et formulé
                 en termes analogues, le décret suprême péruvien no 781 du 1er août 1947
                 énonçait ce qui suit :
                       « [le Pérou] exercera cette autorité et cette protection sur les eaux
                       adjacentes à la côte péruvienne dans la zone comprise entre cette côte
                       et une ligne imaginaire parallèle à celle-ci et située en mer à une dis-
                       tance de deux cents (200) milles marins mesurée le long des parallèles
                       géographiques » (ibid., annexe 6, p. 26‑27).
                    12. Le recours aux parallèles est ainsi consacré dans les deux actes
                 internes par lesquels le Pérou et le Chili ont chacun formulé leurs reven-
                 dications maritimes en 1947. Certes, il s’agit des parallèles correspondant
                 à la limite extérieure des espaces maritimes revendiqués, laquelle suit une
                 ligne parallèle à celle des côtes. Mais il importe de noter la référence faite,
                 dans la déclaration présidentielle chilienne, au « périmètre délimité par les
                 côtes chiliennes et par une parallèle mathématique projetée en mer à une
                 distance de 200 milles marins de ces côtes » (les italiques sont de moi).
                    Le mot « périmètre » laisse clairement entendre que la zone était censée
                 être limitée sur tous ses côtés. Il s’entend en effet de la « ligne continue ou
                 brisée qui définit le contour d’une figure géométrique plane ou d’un
                 espace quelconque » 2.

                    1 Procès-verbal de la première séance de la commission des affaires juridiques de la

                 première conférence sur l’exploitation et la conservation des ressources maritimes du Paci-
                 fique Sud, tenue le 11 août 1952 (mémoire du Pérou, vol. II, annexe 56, traduction anglaise
                 revisée et acceptée).
                    2 Shorter Oxford English Dictionary, 5e éd., vol. 2, 2002, p. 2159. Dans la version origi-

                 nale espagnole de la déclaration, le mot utilisé était « perímetro », lequel est ainsi défini :

                                                                                                             78




5 CIJ1057.indb 153                                                                                                 1/12/14 08:59

                                        différend maritime (décl. tomka)                                  78

                    Par conséquent, il semble que, lorsque les Parties ont unilatéralement
                 formulé leurs revendications maritimes pour la première fois, elles avaient
                 conscience que les zones qui en résulteraient seraient limitées, et ce, non
                 seulement à l’ouest, c’est pourquoi elles ont eu recours à la méthode du
                 tracé parallèle.
                    13. Il serait toutefois exagéré d’affirmer que la déclaration de 1952 a
                 expressément fait du parallèle la frontière entre les espaces respectifs
                 du Chili et du Pérou, le paragraphe IV de cette déclaration ne s’appli-
                 quant qu’au « cas du territoire insulaire ». Par ailleurs, on peut se deman-
                 der si la frontière séparant la zone générée par une île et celle générée par
                 la côte continentale d’un autre Etat se prolongerait au-delà du point ter-
                 minal, soit à 200 milles marins de l’île. Cela signifie-t-il qu’il n’y aurait de
                 frontière qu’entre la zone maritime générée par l’île et celle générée par la
                 côte continentale d’un autre Etat, et non entre les deux zones générées par
                 les côtes continentales adjacentes des deux Etats voisins ?


                    14. Ce point s’est quelque peu clarifié lors de la deuxième conférence
                 sur l’exploitation et la conservation des ressources maritimes du Pacifique
                 Sud, qui s’est tenue en décembre 1954. Au cours des discussions relatives
                 à la convention complémentaire à la déclaration de souveraineté sur la
                 zone maritime de deux cents milles marins (ci-après la « convention com-
                 plémentaire »), le représentant équatorien a proposé l’inclusion d’un
                 article destiné à préciser ce qu’il convenait d’entendre par « ligne de déli-
                 mitation des eaux juridictionnelles », ajoutant que cette notion avait « déjà
                 [été] expliquée à la conférence de Santiago, mais qu’il n’[était] pas inutile
                 de [la] répéter ici » (contre-mémoire du Chili, vol. II, annexe 38, p. 341,
                 traduction anglaise revisée ; les italiques sont de moi).
                    15. Les représentants péruviens et chiliens se sont pour leur part dits
                 d’avis que « l’article 4 de la déclaration de Santiago [soit le paragraphe IV
                 du texte auquel se réfère la Cour] [était] suffisamment clair et ne néces-
                 sit[ait], dès lors, nul éclaircissement » (ibid.).
                    Le représentant de l’Equateur ayant insisté pour que « soit insérée une
                 déclaration à cet effet, et puisque l’article 4 de la déclaration de Santiago
                 visa[it] précisément à établir le principe de délimitation des eaux autour
                 des îles », le président de la conférence lui a demandé s’« il accepterait, en
                 lieu et place d’un nouvel article, qu’une transcription intégrale de ses pro-
                 pos soit jointe [au procès-verbal] » (ibid.).
                    Le procès-verbal se poursuit ainsi :
                      « [l]e représentant de l’Equateur [a] déclar[é] que, si les autres pays
                      estim[ai]ent qu’une mention expresse n’[était] pas nécessaire dans la
                      convention, il [était] d’accord pour que soit consigné au procès-­
                      verbal que les trois pays consid[éraient] que la question de la ligne de

                 « [el c]ontorno de una superficie » ou encore « [el c]ontorno de una figura » (Diccionario de
                 la Lengua Española, 22e éd., 2001, p. 1732).

                                                                                                           79




5 CIJ1057.indb 155                                                                                               1/12/14 08:59

                                        différend maritime (décl. tomka)                                 79

                      délimitation des eaux juridictionnelles [était] réglée et que cette ligne
                      [était] constituée par le parallèle passant par le point où abouti[ssait]
                      en mer la frontière terrestre des deux pays concernés » (contre-­
                      mémoire du Chili, vol. II, annexe 38, p. 341 ; les italiques sont de moi).
                    Le représentant du Pérou a « approuv[é] cette solution, mais précis[é]
                 que cet accord avait déjà été établi à la conférence de Santiago » (ibid.,
                 p. 342 ; les italiques sont de moi).
                    16. A la lumière de ce qui précède, on peut conclure que, en 1954, les
                 Parties entendaient confirmer que, en adoptant la déclaration de Santiago
                 de 1952, elles tenaient pour acquis que le parallèle partant du point où
                 leur frontière terrestre aboutissait en mer constituait la ligne de délimita-
                 tion des espaces qu’elles revendiquaient respectivement.
                    17. En outre, la convention complémentaire énonce expressément que
                 « [t]outes [s]es dispositions … sont réputées faire partie intégrante et com-
                 plémentaire des résolutions et accords adoptés à la conférence tenue à
                 Santiago du Chili en août 1952 et ne les abroger en aucun cas ».

                     18. A la conférence de Lima de 1954 a également été adopté l’accord
                  relatif à une zone frontière maritime spéciale, dont l’article premier est
                  ainsi libellé : « [u]ne zone spéciale est créée par le présent accord à une
                  distance de … 12 milles marins de la côte et avec une largeur de 10 milles
                  marins de part et d’autre du parallèle qui constitue la frontière maritime
                  entre les deux pays » 3. De même, le préambule de cet accord laisse suppo-
                  ser l’existence de la frontière maritime lorsqu’il énonce que « l’expérience
                  a montré que la frontière maritime entre des Etats adjacents était fréquem-
                  ment violée de manière innocente et par inadvertance » par des navires de
                 petite taille (les italiques sont de moi).
                     19. Les travaux préparatoires révèlent que l’accord relatif à une zone
                 frontière maritime spéciale a été négocié à la suite de l’adoption du
                 ­procès-verbal dont je viens de parler, et que le texte actuel reprend une
                  proposition faite par le représentant de l’Equateur et visant à y faire figurer
                  « le principe adopté à Santiago, selon lequel le parallèle passant par le
                  point où aboutit en mer la frontière terrestre de deux pays signataires
                  constitue la frontière maritime entre les pays signataires voisins »
                  (contre-mémoire du Chili, vol. II, annexe 39, p. 356).
                     20. L’accord stipule également que toutes ses dispositions « sont répu-
                  tées faire partie intégrante et complémentaire des résolutions et accords
                  adoptés à la conférence tenue à Santiago du Chili en août 1952 et ne les
                  abroger en aucun cas » (les italiques sont de moi ; traduction anglaise
                  ­revisée, voir note 3). Ainsi, par application de cette disposition, la réfé-
                 rence au « parallèle qui constitue la frontière maritime entre les deux

                    3 Les italiques sont de moi ; traduction anglaise revisée. La version espagnole authen-

                 tique est ainsi rédigée : « Establécese una Zona Especial, a partir de las 12 millas marinas
                 de la costa, de 10 millas marinas de ancho a cada lado del paralelo que constituye el límite
                 marítimo entre los dos países. » (Mémoire du Pérou, vol. II, annexe 50, p. 274.)

                                                                                                          80




5 CIJ1057.indb 157                                                                                              1/12/14 08:59

                                     différend maritime (décl. tomka)                         80

                 pays », figurant à l’article premier de l’accord de 1954, est « réputée faire
                 partie intégrante et complémentaire » de la déclaration de Santiago.
                    21. En janvier 1955, le Pérou a adopté une résolution suprême qui avait
                 pour objet de « préciser, dans les travaux cartographiques et géodésiques,
                 la méthode de détermination de la zone maritime péruvienne de 200 milles
                 marins visée par le décret suprême de 1947 et la déclaration conjointe
                 signée à Santiago le 18 août 1952 par le Pérou, le Chili et l’Equateur »
                 (mémoire du Pérou, vol. II, annexe 9, p. 39). Cette zone est ainsi définie :
                     « 1. Ladite zone est limitée en mer par une ligne parallèle à la côte
                          péruvienne et située à une distance constante de 200 milles marins
                          de celle-ci ;
                       2. Conformément à la clause IV de la déclaration de Santiago, ladite
                          ligne ne peut dépasser le parallèle passant par le point où aboutit en
                          mer la frontière terrestre du Pérou. » (Ibid.; les italiques sont de
                          moi.)
                 Même si le texte de la résolution ne définit pas expressément la ligne fron-
                 tière séparant les deux zones adjacentes, il laisse encore une fois entendre
                 qu’elle suivrait le parallèle, car, dans le cas contraire, il ne serait pas pos-
                 sible pour la « ligne parallèle à la côte péruvienne » d’atteindre le « paral-
                 lèle passant par le point où aboutit en mer la frontière terrestre du Pérou ».
                    22. Au vu de tout ce qui précède, je suis d’avis que la déclaration de San-
                 tiago avait, aux yeux des Parties, réglé les questions afférentes à la délimita-
                 tion de leurs zones maritimes générales. S’il est exact que la lecture du texte
                 de la déclaration révèle qu’aucune de ses dispositions ne définit expressé-
                 ment la frontière maritime générale, il y a lieu de tenir compte, pour son
                 interprétation, du procès-verbal de 1954 et de l’accord relatif à une zone
                 frontière maritime spéciale de la même année. Le paragraphe IV suppose la
                 préexistence d’une frontière maritime générale lorsqu’il constate l’entente
                 intervenue entre les Parties sur un autre point, à savoir lorsqu’il limite les
                 zones maritimes générées par les îles situées à moins de 200 milles marins de
                 la zone maritime générale d’un autre Etat. Tout porte à croire que, en 1952,
                 les Parties considéraient que la situation de leurs frontières maritimes géné-
                 rales, censées séparer les zones maritimes générales adjacentes à leurs côtes
                 continentales, était si évidente qu’un accord explicite à ce sujet paraissait
                 superflu. Elles se sont donc contentées de s’intéresser aux questions qui en
                 découlaient logiquement, comme celle de la délimitation des zones insulaires
                 dans les cas particuliers. La déclaration de Santiago devrait donc être consi-
                 dérée comme un élément attestant la reconnaissance du règlement intervenu
                 entre les Parties et non comme la source à proprement parler de celui-ci.
                    23. Selon moi, il était bien établi en 1955 que le Pérou et le Chili esti-
                 maient que la déclaration de Santiago avait réglé, sur le plan juridique, la
                 question de la délimitation latérale de leurs zones de 200 milles marins de
                 « souveraineté » et de juridiction exclusives, qu’ils avaient proclamées
                 séparément en 1947 et conjointement en 1952. La question de savoir si le
                 paragraphe IV de la déclaration de Santiago est en soi susceptible d’étayer
                 cette interprétation présente moins d’intérêt. Ce qui importe, c’est que les

                                                                                              81




5 CIJ1057.indb 159                                                                                  1/12/14 08:59

                                     différend maritime (décl. tomka)                         81

                 responsables qui représentaient les Parties dans le cadre des relations
                 internationales se sont déclarés d’accord pour considérer que la question
                 était réglée, le point fondamental à retenir étant que l’accord de 1954 rela-
                 tif à une zone frontière maritime spéciale, réputé faire partie intégrante et
                 complémentaire de la déclaration de Santiago, confirme l’existence entre
                 les deux pays d’une frontière maritime longeant le parallèle de latitude.
                    24. Certains des éléments de preuve auxquels la Cour fait référence pour
                 déterminer l’étendue de la frontière maritime convenue le long du parallèle
                 indiquent, selon moi, une distance depuis la côte bien supérieure à 80 milles
                 marins. En effet, en 1956 et en 1958, lorsque la première codification du
                 droit de la mer a été inscrite à l’ordre du jour des organes compétents des
                 Nations Unies, les représentants chiliens et péruviens ont tous deux insisté
                 sur la nécessité de protéger « l’ensemble de la flore et de la faune marines
                 qui vivent dans le courant de Humboldt » (arrêt, par. 106). Or ce courant,
                 selon les informations mentionnées dans l’arrêt (ibid., par. 105), « se trou-
                 vait à une distance allant, depuis le littoral, de 80 à 100 milles marins durant
                 l’été, et de 200 à 250 milles marins durant l’hiver ».
                    25. N’ayant pas été en mesure d’adhérer à la conclusion de la majorité
                 selon laquelle la frontière maritime convenue, qui suit le parallèle de lati-
                 tude passant par la borne frontière no 1, ne s’étend que sur une distance
                 de 80 milles marins depuis son point de départ, je n’ai pas pu souscrire à
                 celle qui en découlait concernant la construction de la frontière au-delà de
                 cette distance. Je tiens cependant à préciser que je suis en désaccord avec
                 la Cour non pas sur la méthode qu’elle a employée pour tracer le prolon-
                 gement de la frontière maritime, mais plutôt sur la distance à partir de
                 laquelle cette frontière s’écarte du parallèle.
                    26. Maintenant que la Cour, dont les décisions doivent être respectées,
                 a délimité la frontière maritime entre les Parties, je souscris à sa conclu-
                 sion selon laquelle elle n’a nul besoin de se prononcer sur la prétention du
                 Pérou concernant le « triangle extérieur ». En effet, les droits du Pérou sur
                 cet espace maritime ont été reconnus dans l’arrêt par la manière dont elle
                 a tracé la frontière maritime. Le triangle extérieur fait partie de la zone
                 économique exclusive et du plateau continental péruviens.
                    Tel aurait également été le cas même dans l’hypothèse où la Cour aurait
                 conclu que la frontière maritime convenue s’étendait sur une distance de
                 200 milles marins depuis la côte. En effet, le triangle extérieur se trouve à
                 plus de 200 milles marins de la côte chilienne, mais à moins de 200 milles
                 marins de la côte péruvienne. Or il n’est nullement démontré que le Pérou
                 a renoncé aux droits dont il pourrait jouir au titre du droit international
                 coutumier sur l’espace situé au-delà de la limite latérale de 200 milles marins,
                 mais en deçà de 200 milles marins depuis sa côte. Je suis donc d’avis que le
                 Pérou peut, en vertu du droit international général, prétendre au triangle
                 extérieur au titre de la zone économique exclusive et du plateau continental.

                                                                      (Signé) Peter Tomka.



                                                                                              82




5 CIJ1057.indb 161                                                                                  1/12/14 08:59

